DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/07/2021 are accepted.  
Claim Objections
Claims 8-11, and 18 are objected to because of the following informalities:
Claims 8-11, and 18 recites the limitation “an output of the additional nets” (claim 8, ln. 2; and claim 18, ln. 2).  If Applicant intends to refer to “an output of the additional nets” (claim 1, ln. 9; and claim 13, ln. 11) Examiner suggests “the output of the additional nets” to conform with similar limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US Pub. 2011/0113392) (hereinafter “Chakraborty”) in view of Sethumadhavan et al. (US Pub. 2019/021331) (hereinafter “Sethumadhavan”)

As per claim 1, Chakraborty teaches a method comprising: identifying, by one or more computing processors, ([Chakraborty, para. 0040] “It will be understood that blocks of the illustrations, and combinations of blocks in the illustrations, can be implemented by computer-executable instructions … These computer-executable instructions may be provided to one or more processor … which execute via the processor, implement the functions specified in the block or blocks”) a specific net within an integrated circuit design that is likely to be used in a malicious attack; ([para. 0066] “At 104, a suitability metric is calculated… The suitability metric can quantify the desirability of using a node [a specific net within an integrated circuit] in the obfuscation method … any change at the node is likely to potentially alter a large number of primary outputs [that is likely to be used]”.  To be used in a malicious attack is intended use that did not impose any limit on the interpretation of the claim as identifying a net that is likely to be used will meet this limitation regardless of whether the net is used in a malicious attack)
adding, by the one or more computing processors, additional nets to the integrated circuit design ([Chakraborty, para. 0102] “As a further example, FIG. 12 demonstrates a process 640 that can be utilized to find Trojan trigger nodes and payload nodes [additional nets] of the Trojan being inserted … the input to the algorithm can include the gate-level netlist of the IP [to the integrated circuit design]”) that add additional logic states to a finite state machine present in the integrated circuit design, ([para. 0107; Fig. 11] “The original IP [the integrated circuit design with a finite state machine 622 – see para. 0036: “modification of the state transition function … a finite state machine … of a circuit”] can be transformed into a modified IP with the Trojan 626, which can include state elements 632 [additional logic states]”) wherein the additional logic states comprise watermarking states for performing authentication of the integrated circuit design, ([para. 0064] the modification … can also be implemented such that the obfuscation used to insert the sequential structure [the additional logic states] also embeds a digital watermark [comprise watermarking states] in the IP to facilitate authentication of the IP) wherein a state transition to the watermarking states is dependent upon on an output of the specific net, ([para. 0107] the combination logic 630 [specific state] is modified to implement [output – see para. 0093: “FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit”, the circuit being the combination of the specific net and the additional nets] the state transition conditions [a state transition to the watermarking states – see Fig. 10 and S0A to S2A as the authentication states that are transitioned to]) wherein an output of the additional nets is governed by one or more secret key inputs applied to the additional nets; and ([para. 0093] “the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P1A, P2A and P3A [governed by one or more secret key inputs applied to the additional nets] … From the final state of the authentication FSM S2A [output of the additional nets] the circuit can transition back to the initial state of the obfuscation FSM … In this way, the authentication FSM can provide a digital watermark”)
applying, by the one or more computing processors, the secret key inputs to the additional nets ([Chakraborty, para. 0110] “application of a key at the primary inputs of the circuit [the circuit being a combination of the specific net and the additional nets as the additional nets are applied to the specific net to form the combinational circuit – see para. 0107]”)
Chakraborty does not clearly teach capturing, by the one or more computing processors, a watermark digest upon application of the secret key inputs to the additional nets.
However, Sethumadhavan teaches capturing, by the one or more computing processors, a watermark digest upon application of the secret key inputs to the additional nets.  ([Sethumadhavan, Fig. 4; para. 0090] “a side-channel beacon circuit 420 [the additional nets] incorporated into a device that includes a module 430 to be protected, a secret activation key 440 (K.sub.A) [first secret key input] is used for activating the beacon circuit 420 … Once activated, the beacon circuit will produce a pre-determined beacon output … such as a power signature 446 [watermark digest] … when provided with another, different, pre-determined key K.sub.B 442 [second secret key input] … available only to an auditor that is to test [measuring/capturing – see para. 0015: “the method may further include measuring the beacon output … using a … sensor”] to the trustworthiness or integrity of a manufactured implementation”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty with the teachings of Sethumadhavan to include capturing, by the one or more computing processors, a watermark digest upon application of the secret key inputs to the additional nets.  One of ordinary skill in the art would have been motivated to make this modification because the inclusion of the multiple defense layers can thwart a multi-party conspiracy in which a rogue foundry ties to force a backdoor through, and provides resiliency against advance reverse engineering techniques.  (Sethumadhavan, para. 0125-0126)

As per claim 2, Chakraborty in view of Sethumadhavan teaches claim 1.
Chakraborty does not clearly teach wherein the watermark digest is a fixed length pattern that is representative of the integrated circuit design.
However, Sethumadhavan teaches wherein the watermark digest is a fixed length pattern that is representative of the integrated circuit design.  ([Sethumadhavan, para. 0082] “A digital beacon is the same concept as the analog one but with digital outputs instead of side-channel emanation … It is an intentional backdoor that outputs a signal … when it sees a special key and a different signal … [both signals  a fixed bit pattern] for all other possible values [Representative of the integrated circuit design as the key value is intact/non-modified from the original integrated circuit design only when the protection circuit and the beacon circuit has not been tampered with by a malicious actor - see para. 0088])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty and Sethumadhavan for the same reasons as disclosed above.  

As per claim 4, Chakraborty in view of Sethumadhavan teaches claim 1.
Chakraborty does not clearly teach wherein the capturing operation comprises measuring a side channel signature of the additional nets and producing the watermark digest from the side channel signature.
However, Sethumadhavan teaches wherein the capturing operation comprises measuring a side channel signature of the additional nets and producing the watermark digest from the side channel signature. ([Sethumadhavan, para. 0015] “the method may further include measuring the beacon [of the additional nets] output [a side channel signature – see para. 0073]… using a … sensor … to detect digital output [the watermark digest as it is a signature of a watermark – see para. 0116]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty and Sethumadhavan for the same reasons as disclosed above.  

As per claim 8, Chakraborty in view of Sethumadhavan teaches claim 1.
Chakraborty also teaches further comprising coupling a physical unclonable function (PUF) circuit to an output of the additional nets, wherein traversal of the logic states of the additional nets is required to access an input logic state of the PUF circuit, ([Chakraborty, Fig. 26] a PUF circuit is connected to the output of the FSM 704 [the additional nets], where traversal of the obfuscation and authentication states of the additional nets is required to access the input of the PUF [see Fig. 10]) wherein the output of the additional nets is captured via an output of the PUF circuit. ([para. 0149] “the SoC 700 provides corresponding primary outputs [output of the additional nets] based on [captured via] the operation of the IP blocks 708 under the control unit 702 [output of the PUF circuit].  The output of the additional nets as the watermark digest was taught by Sethumadhavan in claim 1 above)

As per claim 9, Chakraborty in view of Sethumadhavan teaches claim 8.
Chakraborty also teaches wherein the PUF circuit is characterized by specific switching activity based on a specific input sequence.  ([Chakraborty, para. 0152] the activating patterns can be implemented as simple logic function … an XOR [specific switching activity as an XOR operation is a specific activity used to switch values] … of the patterns read from [based on] the memory 752 … an instance-specific initialization sequence [a specific input sequence]) 

As per claim 13, Chakraborty teaches a system comprising: a processor and memory, wherein the memory stores instructions that, in response to execution by the processor, cause the processor to perform operations.  ([Chakraborty, para. 0040-0041] embodiments are implemented by computer-executable instructions stored in memory and executed by a processor) 
The system claim comprises a processor that performs the operations of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 14, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 17, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 18, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

Claims 3, 10-12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Sethumadhavan as applied to claims 1, 2, 9, and 13 above, and further in view of Zalivaka et al., "Reliable and Modeling Attack Resistant Authentication of Arbiter PUF in FPGA Implementation With Trinary Quadruple Response"; IEEE Transactions on Information Forensics and Security, vol. 14, no. 4; April, 2019; pg. 1109-1123 (hereinafter “Zalivaka”)

As per claim 3, Chakraborty in view of Sethumadhavan teaches claim 2.
Chakraborty in view of Sethumadhavan does not clearly teach wherein the additional nets comprise a Multiple Input Shift Register (MISR) that combines logic states of individual nets to create the watermark digest.
However, Zalivaka teaches wherein the additional nets comprise a Multiple Input Shift Register (MISR) that combines logic states of individual nets to create the watermark digest. ([Zalivaka, Fig. 7; pg. 6-7, Sec. V.A: Authenticable Device] “MISR converts an input challenge [logic states of individual nets input into the PUF taught by Chakraborty – see Chakraborty Fig. 26] to a new challenged based on its current state, making the actual challenge applied to the APUF dependent on the non-linear mixing of all the previously input and converted challenges … The A-PUF outputs a two-bit binary word R” [a signature/watermark digest – see pg. 1, Sec. I: Introduction “Physical unclonable function [PUF] provides an efficient means to generate chip-dependent signature”])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty in view of Sethumadhavan with the teachings of Zalivaka to include wherein the additional nets comprise a Multiple Input Shift Register (MISR) that combines logic states of individual nets to create the watermark digest.  One of ordinary skill in the art would have been motivated to make this modification because including a Multiple Input Shift Register allows the system to thwart machine learning attacks.  (Zalivaka, pg. 2, Sec. I: Introduction)

As per claim 10, Chakraborty in view of Sethumadhavan teaches claim 9.
Chakraborty also teaches wherein the PUF circuit comprises a PUF block and an XOR gate, wherein an output of the PUF block is coupled to an input of the XOR gate, wherein an output of the XOR gate is coupled.  ([Chakraborty, Fig. 26; Fig. 26] “the activating patterns [PUF circuit] can be implemented as an XOR … and the output of the PUF block 752. The PUF block as a linear-feedback shift register is taught by Zalivaka below.  Coupled to the capacitor, wherein a side channel signature of the capacitor is captured to form the watermark digest is taught by Sethumadhavan below)
Chakraborty does not clearly teach the PUF block as a linear-feedback shift register, and coupled to the capacitor, wherein a side channel signature of the capacitor is captured to form the watermark digest.  
However, Sethumadhavan teaches coupled to the capacitor, wherein a side channel signature of the capacitor is captured to form the watermark digest.  ([Sethumadhavan, para. 0084-0085] a toggle switch circuit to toggle, for example, every clock cycle, which is implemented using a capacitor, is used to produce the power signature [watermark digest]; [para. 0073] “the beacon circuit may be configured to generate [captured by the measuring device – see para. 0015] an analog side-channel beacon” [a side channel signature])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty with the teachings of Sethumadhavan to include coupled to the capacitor, wherein a side channel signature of the capacitor is captured to form the watermark digest.  One of ordinary skill in the art would have been motivated to make this modification because including timing circuits (and corresponding capacitors) to output a power signature allows for a low cost of added power consumption and/or chip size and are flexible and can adapt to a wide array of implementation constraints.  (Sethumadhavan, para. 0123)
Chakraborty in view of Sethumadhavan does not clearly teach the register as a linear-feedback shift register. 
However, Zalivaka teaches the PUF block as a linear-feedback shift register.  ([Zalivaka, Fig. 7; pg. 6-7, Sec. V.A: Authenticable Device] “MISR converts an input challenge [logic states of individual nets input into the PUF taught by Chakraborty – see Chakraborty Fig. 26] to a new challenged based on its current state, making the actual challenge applied to the APUF dependent on the non-linear mixing of all the previously input and converted challenges … The A-PUF outputs a two-bit binary word R” [a signature/watermark digest – see pg. 1, Sec. I: Introduction “Physical unclonable function [PUF] provides an efficient means to generate chip-dependent signature”]; a MISR is a linear-feedback shift register, as defined in para. 0026 of the specifications of the instant application)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty, Sethumadhavan and Zalivaka for the same reasons as disclosed above.  

As per claim 11, Chakraborty in view of Sethumadhavan teaches claim 9.
Chakraborty does not clearly teach wherein the PUF circuit comprises multiple-input-shift-registers and an XOR network, wherein an output of the multiple-input-shift-registers is coupled to the XOR network, wherein a side channel signature of the XOR network is captured to form the watermark digest.  
However, Sethumadhavan teaches wherein a side channel signature of the network is captured to form the watermark digest.  ([Sethumadhavan, para. 0073] “the beacon circuit [network] may be configured to generate [captured by the measuring device – see para. 0015] an analog side-channel beacon [a side channel signature] … An analog side-channel beacon may be a power-produced power signature [the watermark digest])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty and Sethumadhavan for the same reasons as disclosed above.  
Chakraborty in view of Sethumadhavan does not clearly teach wherein the PUF circuit comprises multiple-input-shift-registers and an XOR network, wherein an output of the multiple-input-shift-registers is coupled to the XOR network.  
However, Zalivaka teaches wherein the PUF circuit comprises multiple-input-shift-registers and an XOR network, wherein an output of the multiple-input-shift-registers is coupled to the XOR network.  ([Zalivaka, Fig. 7; pg. 6-7, Sec. V.A: Authenticable Device, and Equation 7] the outputs of the MISR is coupled into the switches of the A-PUF [the XOR network] which XORs the outputs to form the result which is a signature)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty, Sethumadhavan and Zalivaka for the same reasons as disclosed above.  

As per claim 12, Chakraborty in view of Sethumadhavan teaches claim 1.
Chakraborty also teaches wherein the secret key inputs comprise a series of test vectors.  ([Chakraborty, para. 0086] “a specific initialization key [secret key inputs] … e.g. an input sequence of N vectors [test vectors]”)
Chakraborty in view of Sethumadhavan does not clearly teach generating the test vectors using reinforcement learning.
However, Zalivka teaches generating the test vectors using reinforcement learning. ([Zalivaka, pg. 5-6, Sec. IV: Accurate A-PUF Model Based on Machine Learning Algorithm] “A fully connected Deep Neural Networks (DNN) [reinforcement learning] is used... The DNN is trained to model two different path lengths … The quadruple CRP set [challenge-response pair, and so vector] generated is divided into three datasets, namely training, validation and test [test vector]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty in view of Sethumadhavan with the teachings of Zalivaka to include generating the test vectors using reinforcement learning.  One of ordinary skill in the art would have been motivated to make this modification because while machine learning can be used to attack a PUF, it can also be used in a positive way to build a precise model for secure authentication of a highly reliable strong PUF.  (Zalivaka, pg. 5, Sec. III: Classification of Quadruple CRPs for Reliability Enhancement)

As per claim 16, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 19, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

As per claim 20, the claim language is identical or substantially similar to that of claim 11. Therefore, it is rejected under the same rationale applied to claim 11.

Claims 5-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Sethumadhavan as applied to claims 1 and 13 above, and further in view of Zortman et al. (US Pub. 2019/0377024) (hereinafter “Zortman”)

As per claim 5, Chakraborty in view of Sethumadhavan teaches claim 1.
Chakraborty in view of Sethumadhavan does not clearly teach wherein challenge-response pairs for a manufactured integrated circuit design are stored in a database prior to deployment of the integrated circuit design, wherein the watermark digest for the secret keys input is compared with a challenge-response pair from the database.
However, Sethumadhavan teaches wherein the watermark digest for the secret keys input is compared with a challenge-response pair.  ([Sethumadhavan, para. 0098] “the secret key Kb [secret keys input] is provided to the hardware implementation of the device that was manufactured, and the output of the beacon circuit … may be a power signature output [the watermark digest] …. the triggering input provided to the beacon circuit matches the beacon key associated beacon circuit [a challenge-response pair]”.  A challenge-response pair from the database is taught by Zortman below)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty with the teachings of Sethumadhavan to include wherein the watermark digest for the secret keys input is compared with a challenge-response pair.  One of ordinary skill in the art would have been motivated to make this modification because the inclusion of the multiple defense layers can thwart a multi-party conspiracy in which a rogue foundry ties to force a backdoor through, and provides resiliency against advance reverse engineering techniques.  (Sethumadhavan, para. 0125-0126)
Chakraborty in view of Sethumadhavan does not clearly teach wherein challenge-response pairs for a manufactured integrated circuit design are stored in a database prior to deployment of the integrated circuit design.
However, Zortman teaches wherein challenge-response pairs for a manufactured integrated circuit design are stored in a database prior to deployment of the integrated circuit design.  ([Zortman, para. 0019] “A reference value measured from test circuits … can be established by measuring sensor responses [challenge-response pairs] from the test circuits [prior to deployment of the integrated circuit design]… a database [stored in a database] of one or more signal measurements can be compiled … to confirm or deny whether the die has been manufactured [manufactured integrated circuit design] in accordance with customer’s expectation and/or requirement”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Chakraborty in view of Sethumadhavan with the teachings of Zortman to include wherein challenge-response pairs for a manufactured integrated circuit design are stored in a database prior to deployment of the integrated circuit design.  One of ordinary skill in the art would have been motivated to make this modification because such a database would allow a company to be confident that a supplier is providing trustworthy ICs, and the ICs have not been created, or tampered with, by a malicious entity that intends to incorporate cloned ICs into the assembled digital devices.  (Zortman, para. 0003)

As per claim 6, Chakraborty in view of Sethumadhavan and further in view of Zortman teaches claim 5.
Chakraborty also teaches when the integrated circuit design is being authenticated, the manufactured integrated circuit design is traversed to the watermarking states with an application of specific key inputs, ([Chakraborty, Fig. 10; para. 0093] “the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P1A, P2A and P3A [an application of specific key inputs] … In this way, the authentication FSM can provide a digital watermark [authenticating the integrated circuit design]”; The keys allow transition through states S0A to S2A of the manufactured integrated circuit design) wherein the additional nets becomes functional in generating a correct response only at the watermarking states. ([Para. 0092] “From the final state of the authentication FSM S2A [generating a correct response only at the watermarking states] the circuit can transition back to the initial state of the obfuscation FSM [the additional nets become functional].”  Keys producing a correct watermark digest response was taught by Sethumadhavan above)
Chakraborty does not clearly teach wherein if the responses match golden references stored during an enrollment process of the integrated circuit design, the manufactured integrated circuit design is recognized as an authentic device, wherein the responses correspond to the watermark digest and the specific key inputs correspond to the secret keys.
However, Sethumadhavan teaches wherein if the responses match the manufactured integrated circuit design is recognized as an authentic device, ([Sethumadhavan, para. 0098] “A determination that the measured output matches the expected output indicates that there was likely no tampering [recognized as an authentic device] of the protection circuits and/or beacon circuits [the manufactured integrated circuit design]”) wherein the responses correspond to the watermark digest and ([para. 0098] “the output produced by the beacon circuit [the responses] … may be [correspond to] a power signature [the watermark digest]”) the specific key inputs correspond to the secret keys.  ([para. 0098] “the triggering input to the beacon circuit [specific key inputs] matches [correspond to] the beacon key associated with the beacon circuit [the secret keys]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty and Sethumadhavan for the same reasons as disclosed above.  
Chakraborty in view of Sethumadhavan does not clearly teach golden references stored during an enrollment process of the integrated circuit design.
However, Zortman teaches golden references stored during an enrollment process of the integrated circuit design.  ([Zortman, para. 0019] “a customer can obtain [stored] a reference value from a “gold standard” wafer [golden reference], wherein the manufacture of the wafer also provides all pertinent information regarding manufacture of the wafer [during an enrollment process of the integrated circuit design as the reference data is historical data – see para. 0026]”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Chakraborty, Sethumadhavan and Zortman for the same reasons as disclosed above.  

As per claim 7, Chakraborty in view of Sethumadhavan and further in view of Zortman teaches claim 6.
Chakraborty also teaches wherein the specific key inputs are applied in a sequential order.  ([Chakraborty, Fig. 10; para. 0093] “the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P1A, P2A and P3A [applied in a sequential order]”)

As per claim 15, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aguayo Gonzalez et al. (US Pub. 2018/0011130) discloses a power signature that is information as a side-channel which is maintained by the number of pulses created by the power circuitry that charges a capacitor.
Yanamadala et al. (US Pub. 2019/0372751) discloses an automatic place and route tool that can determine an area of high protection for a circuit which are areas of likely attack on the circuit.  
Yuan et al. (US Pub. 2007/0014429) discloses embedding and detecting watermarks where a digest of a number of state machines is used to generate a watermark that represents the output of the state machines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493